Citation Nr: 1814241	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-24 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for acute myelogenous leukemia (AML), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1969 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  This case was previously before the Board in September 2016.  At that time, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required.  See Stegall v. West, 11. Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

In the September 2016 remand, the VA examiner was asked to opine if it was at least as likely as not that the Veteran's AML was etiologically related to active service, to include herbicide exposure, on a direct basis.  In the December 2016 opinion, the examiner wrote that it was less likely than not that the Veteran's AML was related to active service or herbicide exposure.  The rationale was that according to the 2014 update on Agent Orange from the National Academies Press regarding leukemia, it was concluded that there was inadequate or insufficient evidence to determine whether there was an association between chemicals of interest, like herbicides, and leukemia.  

The Board finds this rationale to be conclusory and inadequate.  The examiner's reasoning in finding that there was no nexus between the Veteran's AML and active duty was based off of a study.  However, the study itself was inconclusive.  A new VA opinion is necessary to more definitively determine if the Veteran's AML is etiologically related to active service, to include herbicide exposure, on a direct basis. 


Accordingly, the case is REMANDED for the following actions:

1. In accordance with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all VA and private treatment records concerning the claim on appeal.

2. After the above development is completed, the AMC should return the Veteran's claims file to the December 2016 VA examiner (or another qualified medical professional, if necessary) to determine the etiology of his AML.  If the examiner determines that an additional examination is necessary, an examination to address the below question should be scheduled.  The Veteran's claims file, including this remand, must be reviewed by the examiner.  

Based on a review of the claims file, included updated treatment, and private treatment records, the examiner must provide an opinion as to whether the Veteran's AML is at least as likely as not (a 50 percent or greater probability) etiologically related to active service, to include herbicide exposure, on a direct basis.  In reaching any conclusion, the examiner is asked to consider the November 2013 and August 2014 private opinions that found a positive nexus between the Veteran's AML and herbicide exposure.  All opinions must be supported by a rationale.

Additionally, the examiner is advised that service connection for AML is not precluded simply because it is not a disability listed under 38 C.F.R. § 3.309(e) (2017).  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (holding that "to permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection").

3. After the completion of the above development, and any other development deemed necessary, furnish the Veteran with a supplemental statement of the case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



